21-1420
Grajales v. Commissioner of Internal Revenue

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                  ______________

                                      August Term 2021

                   (Argued: May 19, 2022 | Decided: August 24, 2022)

                                     Docket No. 21-1420

                                  KIRGIZIA I. GRAJALES,

                                                Plaintiff-Appellant,

                                               v.

                      COMMISSIONER OF INTERNAL REVENUE,

                                              Defendant-Appellee. †
                                       ______________

Before:
                       JACOBS, WESLEY, NARDINI, Circuit Judges.

                                     _________________

        Kirgizia Grajales petitioned the United States Tax Court to redetermine her
income tax deficiency after the Commissioner of Internal Revenue concluded that
she was subject to a 10-percent exaction under 26 U.S.C. § 72(t) of the Internal
Revenue Code for early distributions she made from her pension plan. Petitioner
argued that she is not liable for the 10-percent exaction under Section 72(t) because
it is a penalty, an additional amount, or an addition to tax within the meaning of
Section 6751(c) of the Internal Revenue Code and that the Commissioner failed to
obtain written supervisory approval for the initial determination to impose the


†
    The Clerk of the Court is directed to amend the official caption as set forth above.
exaction, as required by Section 6751(b). The United States Tax Court (Thornton,
J.) ruled that the 10-percent exaction under Section 72(t) is not subject to the written
supervisory requirement because it is a tax, not a penalty, an additional amount,
or an addition to tax, and Petitioner is liable for the 10-percent exaction.

      We AFFIRM the judgment of the Tax Court.
                          _________________

             FRANK AGOSTINO, Agostino & Associates, P.C., Hackensack, NJ
                 (Phillip J. Colastano and Andrew D. Lendrum, Agostino &
                 Associates, P.C., on the brief), for Plaintiff-Appellant.

             POOJA A. BOISTURE, Department of Justice, Tax Division,
                 Washington, D.C. (David A. Hubbert and Jacob Christensen,
                 Department of Justice, Tax Division, on the brief), for Defendant-
                 Appellee.
                           _________________

WESLEY, Circuit Judge:

      Kirgizia Grajales (the “Petitioner”) petitioned the United States Tax Court

to redetermine her income tax deficiency after the Commissioner of Internal

Revenue concluded that she was subject to a 10-percent exaction (the “Exaction”)

under 26 U.S.C. § 72(t) of the Internal Revenue Code (the “Code”) for early

distributions she made from her pension plan. Petitioner argues that the Exaction

is not a tax but is, rather, a penalty, an additional amount, or an addition to tax

within the meaning of Section 6751(c) of the Code—the imposition of which, under

Section 6751(b)(1), requires written approval by the immediate supervisor of the

                                           2
relevant IRS official. The parties agree that the Commissioner did not obtain

written supervisory approval for his initial determination to impose the Exaction.

      After the parties submitted the case based on a stipulated record under Tax

Court Rule 122, the United States Tax Court (Thornton, J.) ruled that the Exaction

is a tax, and therefore is not subject to the written supervisory approval

requirement. We affirm the decision of the Tax Court; the plain and unambiguous

language of Section 72(t) establishes that the Exaction is a tax, not a penalty, an

additional amount, or an addition to tax within the meaning of Section 6751(c) that

requires written supervisory approval. Petitioner is liable for the Exaction.

                                  BACKGROUND

     I.      Facts 1

      During the period relevant to this appeal, Petitioner was an employee of the

State of New York and was a member of the State’s pension plan—the New York

State and Local Employees Retirement System. In 2015, at age 42, she borrowed

from her pension account. Petitioner and the Commissioner received a Form 1099-

R, Distributions from Pensions, Annuities, Retirement or Profit-Sharing Plans, IRAs,




1
 We adopt the following facts as stated in both the Tax Court’s opinion below and the
parties’ First Joint Stipulation of Facts and Joint Exhibits accepted by the Tax Court.
                                          3
Insurance Contracts, etc., reporting the gross distributions from her pension as

$9,025.86 for 2015. When Petitioner timely filed her tax return for 2015, she did

not report any of her retirement plan distributions as income.

      In July 2017, the Commissioner issued Petitioner a notice of deficiency for

the 2015 tax year determining that since Petitioner did not report her distributions,

she had an income tax deficiency of $3,030.00. The notice also stated that Petitioner

was subject to the Exaction in the amount of approximately $902.

      Petitioner timely petitioned the Tax Court, requesting it redetermine her

income tax deficiency. 2 The parties moved jointly under Tax Court Rule 122 to

submit the case to the Tax Court based on a stipulated record without a trial. In

their joint stipulation, the parties agreed that only $908.62 of Petitioner’s pension

plan distributions were taxable as an early distribution and, therefore, Petitioner’s

potential liability for the Exaction came to $90.86. Petitioner argued that she was

not liable for the Exaction because Section 6751(b) required the Commissioner to

obtain written supervisory approval for its initial determination of Petitioner’s




2
 With the help of the New York County Lawyers Association, Agostino & Associates,
P.C. has represented Petitioner in this case pro bono. The Court thanks them both for their
gracious and professional service.
                                            4
liability for the Exaction. The parties stipulated that the Commissioner had not

obtained written supervisory approval for its determination of the Exaction. The

Commissioner argued that none was required as the Exaction was a tax, not a

“penalty,” addition to tax,” or “additional amount” within the meaning of Sections

6751(b) and (c). The only remaining issue for the Tax Court was whether the

Commissioner’s failure to obtain written approval precluded Petitioner’s liability

for the Exaction. This issue turns on whether the Exaction is a tax or a penalty,

when “penalty” is defined to include both any “addition to tax” or any “additional

amount.”

    II.      The Tax Court’s Decision

      The Tax Court held that the Exaction was a tax rather than a penalty within

the meaning of Sections 6751(b) and (c), and that Petitioner was liable in the

amount of $90.86 for the Exaction. The Tax Court first determined that, in other

contexts, it has repeatedly held that Section 72(t) is a tax; it saw no need to

characterize Section 72(t) any differently. While citing an array of its decisions, the

Tax Court heavily relied on its opinion in El v. Comm’r, 144 T.C. 140 (2015). The

Tax Court noted that El held that Section 72(t) labels the Exaction a tax and not a

penalty, that several other provisions in the Code explicitly refer to the Exaction


                                          5
under Section 72(t) as a tax, and that Section 72(t) appears in chapter 1 with several

income taxes whereas Section 6751 appears in chapter 68 with most of the other

penalties in the Code.

      The Tax Court then rejected Petitioner’s argument that Section 72(t) should

be considered an “additional amount” within the meaning of Section 6751(c). It

reasoned that the phrase is “a term of art that refers exclusively to the civil

penalties enumerated in chapter 68, subchapter A” and the Exaction “is not a civil

penalty enumerated in chapter 68.” Grajales v. Comm’r, 156 T.C. 55, 58–59 (2021).

      Next, the Tax Court rejected Petitioner’s argument that the Supreme Court’s

opinion in National Federation of Independent Business v. Sebelius (NFIB), 567 U.S. 519

(2012), required it to adopt a functional approach to interpreting Section 72(t). The

court ruled that NFIB did not require a functional approach as the stipulated case

did not present a constitutional issue. The court reasoned that NFIB directed it “to

look to the statutory text as ‘the best evidence of Congress’s intent,’” id. at 61

(quoting NFIB, 567 U.S. at 544), which “expressly labels [the Exaction] a ‘tax’,

consistently with the larger statutory structure,” id. (citing El, 144 T.C. at 148).

       Lastly, the Tax Court held that the bankruptcy cases Petitioner relied on as

holding that the Exaction is a penalty were not controlling. The court explained

                                           6
that those cases were “based on the application of bankruptcy policy” and were

“limited to determining priority of claims in bankruptcy proceedings.” Id.

                                    DISCUSSION 3

        The sole issue on appeal—a novel one for us—is whether the Exaction is a

penalty within the meaning of Section 6751(c) that requires written supervisory

approval under Section 6751(b).

      When interpreting the meaning of a statutory provision, “the best evidence

of Congress’s intent is the statutory text.” NFIB, 567 U.S. at 544.            Statutory

interpretation always “begins with the plain language of the statute.” Peralta-

Taveras v. Att’y Gen., 488 F.3d 580, 584 (2d Cir. 2007); see Panjiva, Inc. v. U.S. Customs

and Border Prot., 975 F.3d 171, 176 (2d Cir. 2020). We must not look merely at the

plain language of a particular clause, “but consider in connection with it the whole

statute.” Dada v. Mukasey, 554 U.S. 1, 16 (2008) (internal quotation marks omitted).

Indeed, “the true meaning of a single section of a statute in a setting as complex as

that of the revenue acts, however precise its language, cannot be ascertained if it




3
  The standard of review is not in dispute. We review the Tax Court’s statutory
interpretations and decisions rendered on a stipulated record de novo. See Borenstein v.
Comm’r, 919 F.3d 746, 749 (2d Cir. 2019); Est. of McKelvey v. Comm’r, 906 F.3d 26, 34 (2d
Cir. 2018).
                                            7
be considered apart from related sections.” Comm’r v. Engle, 464 U.S. 206, 223

(1984).   When Congress uses certain language in one section of the statute yet

omits it in another section of the same Act, “it is generally presumed that Congress

acts intentionally and purposefully in the disparate inclusion or exclusion” of that

language. Homaidan v. Sallie Mae, Inc., 3 F.4th 595, 602 (2d Cir. 2021) (quoting

Russello v. U.S., 464 U.S. 16, 23 (1983)). And where “the statutory language

provides a clear answer,” our inquiry “ends there.” Peralta-Taveras, 488 F.3d at 584

(quoting Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999)). Typically, we

may resort to the legislative history and other canons of statutory construction

only if the plain language is ambiguous or unclear. See Panjiva, 975 F.3d at 176;

Auburn Hous. Auth. v. Martinez, 277 F.3d 138, 143 (2d Cir. 2002).

      This appeal turns on the construction of three statutory provisions in the

Code: Section 72(t), Section 6751(b), and Section 6751(c). Section 72 concerns how

amounts received as annuities are treated for tax purposes. See 26 U.S.C. § 72.

Section 72(t) is captioned “10-percent additional tax on early distributions from

qualified retirement plans.” Id. § 72(t). Subsection 72(t)(1), subtitled “Imposition

of additional tax,” states:




                                         8
             If any taxpayer receives any amount from a qualified
             retirement plan . . ., the taxpayer’s tax under this chapter
             for the taxable year in which such amount is received
             shall be increased by an amount equal to 10 percent of
             the portion of such amount which is includible in gross
             income.

Id. § 72(t)(1). Sections 6751(b) and (c) appear later in the Code at chapter 68,

entitled “Additions to the Tax, Additional Amounts, and Assessable Penalties.”

Section 6751(b) states “[n]o penalty under this title shall be assessed unless the

initial determination of such assessment is personally approved (in writing) by the

immediate supervisor of the individual making such determination or such higher

level official as the Secretary may designate.” 26 U.S.C. § 6751(b). Section 6751(c)

explains that “[f]or purposes of this section, the term ‘penalty’ includes any

addition to tax or any additional amount.” Id. § 6751(c).

      Petitioner argues that the plain language of Section 72(t) shows that the

Exaction is not a tax but a penalty subject to Section 6751(b)’s written supervisory

approval requirement. According to Petitioner, the language of Section 72(t)

indicates that the Exaction is not calculated like regular income tax. “Because §

72(t) uses the amount includible in gross income again to add 10% to the

‘taxpayer’s tax,’” posits Petitioner, the Exaction is “not calculated in the same way



                                          9
as the ‘taxpayer’s tax,’” is “something different from the ‘taxpayer’s tax,’” is “a

quantity added to the usual tax,” and is “a separate exaction based on income that

has already been taxed (i.e., an addition to tax or an additional amount).”

Appellant Br. 10. The Commissioner counters that the unambiguous language of

Section 72(t) considered in the context of the Code establishes that the Exaction is

a tax. We agree.

       Section 72(t)(1) states that the “taxpayer’s tax . . . shall be increased by an

amount equal to 10 percent of the portion of such amount which is includible in

gross income.” 26 U.S.C. § 72(t)(1) (emphasis added). The meaning of this phrase

is clear. When Section 72(t) indicates that the taxpayer’s tax “shall be increased”

by 10 percent, it clearly signals that the taxpayer’s tax becomes greater, not that the

additional charge transforms into something different.

       The terms “penalty,” “additional amount,” and “addition to tax” do not

appear in Section 72(t). 4 Congress deliberately omitted them from Section 72(t);




4
 To be clear, the terms “additional amount” and “addition to tax” as used in Section
6751(c) are terms of art that refer to certain civil penalties enumerated in chapter 68 of the
Code. See, e.g., 26 U.S.C. §§ et seq. 6651(a), 6654(a); cf. Whistleblower 22716-13W v. Comm’r,
146 T.C. 84, 95 (2016).
                                             10
they are incorporated in other provisions of the Code. 5 See Homaidan, 3 F.4th at

602. The plain language of Section 72(t)(1) establishes that the Exaction is a tax

and Section 6751 does not suggest otherwise.

       Contrary to Petitioner’s suggestion, the fact that the Exemption is not

calculated like regular income tax does not mean it is not a tax. There are

numerous types of income taxes, see Ross v. Comm’r, 70 T.C.M. (CCH) 1596, 1995

WL 750120, at *6 (T.C. 1995); many are calculated differently from the regular

income tax found in Section 1 of the Code. The self-employment tax, for instance,

imposes a different rate of tax on self-employment income. Compare 26 U.S.C. §

1401 (imposing a tax of at least 12.4 percent per year on the self-employment

income of individuals), with id. § 1(c) (imposing a tax of 15-to-39.6 percent per year

on the income of unmarried individuals). Like various other taxes, the Exaction is

calculated differently than regular income tax.            But that does not make it a

penalty—it is a feature, not a bug in the Code triggering the written supervisory

approval requirement.




5
  See, e.g., 26 U.S.C. §§ et seq. 6651(a) (imposing an addition to tax for failure to file tax
return or to pay tax), 6654(a) (imposing an addition to tax for a failure to pay estimated
income tax), 6662(a) (imposing an accuracy-related penalty on underpayments), and
6663(a) (imposing a fraud penalty).
                                             11
       The plain language of Section 72(t) is not the only provision in the Code

treating the Exaction as a tax and not a penalty. At least six separate provisions

explicitly refer to the Exaction as a tax. 6 Together with the substantive text of

Section 72(t)(1), the plain language of Section 72(t) considered in connection with

the rest of the Code is unambiguous: the Exaction is a tax, not a penalty. 7




6
 See, e.g., 26 U.S.C. §§, et seq. 26(b)(2)(C) (referring to certain subsections of Section 72 as
an “additional tax[ ] on certain distributions”), 401(k)(8)(D) (“No tax shall be imposed
under section 72(t) on any amount required to be distributed under this paragraph.”),
401(m)(7)(A) (“No tax shall be imposed under section 72(t) on any amount required to be
distributed under paragraph (6).”), 402(g)(2)(C) (“No tax shall be imposed under section
72(t) on any distribution described in the preceding sentence”), 414(w)(1)(B) (stating that
“no tax shall be imposed under section 72(t) with respect to” distributions made under
eligible automatic contribution arrangements), and 877A(g)(6) (“The term ‘early
distribution tax’ means any increase in tax imposed under,” inter alia, “section 72(t).”).
7 We reach this conclusion without having to consider the captions for Section 72(t) and
72(t)(1) labeling the Exaction as an “additional tax,” 26 U.S.C. § 72(t), or comparing where
Section 72(t) and Section 68 appear in the Code. Other courts have recognized that
Section 7806(b) precludes drawing any inferences from or giving any legal effect to these
aspects of the Code. See, e.g., U.S. v. Reorganized CF & I Fabricators of Utah, Inc., 518 U.S.
213, 222 (1996) (accepting the government’s concession that Section 7806(b) prevented it
from relying on the heading of subtitle D, “Miscellaneous Excise Taxes”); Alcoa, Inc. v.
U.S., 509 F.3d 173, 181 n.7 (3d Cir. 2007) (acknowledging that Section 7806(b) “provide[s]
that no legal effect should be given to descriptive matter in the Code” (internal quotation
marks omitted)); Ballard v. Comm’r, 854 F.2d 185, 188 (7th Cir. 1988) (noting that Section
7806 “states that no inference or implication is to be drawn from a section’s placement in
the Code”). Even if we did consider them, the captions of Sections 72(q) and 72(m)(5)(B)
labeling themselves as penalties—which Petitioner suggests show the Exaction is a
penalty—are irrelevant. The substantive language of these provisions indeed mirrors
that of Section 72(t)(1) but they do not change the meaning of the plain language of
Section 72(t).
                                              12
      Finally, Petitioner argues that the Exaction’s intended purpose is to

discourage taxpayers from making early withdrawals from their retirement plans.

In Petitioner’s eyes, that makes the Exaction a penalty. She invites us to take what

she views as a functional approach to construing the Exaction, which, in our view,

conflicts with the statute’s plain language.

      A “tax, in the general understanding of the term,” is merely “an exaction for

the support of the government.” U.S. v. Butler, 297 U.S. 1, 61 (1936). The Exaction

does not cease to be a tax simply because it “discourages, or even definitely

deters,” certain activities, even if “the revenue purpose of the tax may be

secondary.” U.S. v. Sanchez, 340 U.S. 42, 44 (1950).

      Our threshold inquiry is deciphering a statute’s form, not its function. See

Panjiva, 975 F.3d at 176; Peralta-Taveras, 488 F.3d at 584. As Petitioner concedes,

we take a functional approach by looking “to the statute as a whole and construct

an interpretation that comports with its primary purpose” only “[i]f the text of the

statute is ambiguous.” Appellant Br. 11 (quoting Conn. ex rel. Blumenthal v. U.S.

Dep’t of Interior, 228 F.3d 82, 89 (2d Cir. 2000)).

      Here, the statute at issue is not ambiguous; the plain language of Section

72(t) properly considered in the context of the Code establishes that the Exaction

                                            13
is a tax. The purpose of the Exaction, as a result, is not determinative. What

matters is the meaning Congress ascribed to it. And that meaning was clearly a

tax, not a penalty.

      Petitioner relies on NFIB and bankruptcy cases to suggest that the Exaction’s

penal purpose proves it is a penalty. These decisions are inapposite. NFIB

involved a challenge to the individual mandate of the Patient Protection and

Affordable Care Act (the “Affordable Care Act”) and its exaction imposed on

individuals without health insurance. Petitioner, however, overlooks that NFIB

presented, inter alia, two separate issues: whether the Anti-Injunction Act, which

bars lawsuits to prevent the assessment or collection of taxes, precluded the

litigation and whether the individual mandate exceeded Congress’s authority

under the Constitution. The Court construed the plain language of the Affordable

Care Act to conclude that the individual mandate was a penalty not subject to the

bar of the Anti-Injunction Act. See NFIB, 567 U.S. at 534–44. But in determining

that the individual mandate was a tax and, therefore, within Congress’s taxing

power under the Constitution, the Court examined the function of the individual

mandate. See id. at 565–70. In doing so, the Supreme Court made clear it had to

look past the definition and precise language of the Affordable Care Act because

                                        14
it was deciding the Act’s constitutionality. See id. at 564–65 (citing Nelson v. Sears,

Roebuck & Co., 312 U.S. 359, 363 (1941)). The Court explained that while Congress’s

choice to label the Affordable Care Act as a penalty may guide the Court’s

determination of whether the Anti-Injunction Act applies since it is “up to

Congress whether to apply the Anti-Injunction Act to any particular statue,”

Congress’s choice of label “does not . . . control whether an exaction is within

Congress’s constitutional power to tax.” Id at 564. This appeal clearly involves

determining whether Congress classified the Exaction as a tax or a penalty—a

matter of statutory construction, not constitutional authorization.

      Lastly, the bankruptcy cases Petitioner cites are of no help.             When

determining the priority of claims in the context of a bankruptcy, courts may

“recharacterize for purposes of bankruptcy what Congress has deemed a tax in the

Internal Revenue Code.” In re Cassidy, 983 F.2d 161, 162 (10th Cir. 1992); see U.S.

v. Sotelo, 436 U.S. 268, 275 (1978). This appeal, however, presents no constitutional

issues and has no connection to a bankruptcy proceeding.

      Since the Exaction is a tax and not a penalty within the meaning of Section

6751(c), Section 6751(b) does not apply and the Commissioner was not required to

obtain written supervisory approval. No matter how broadly Petitioner insists

                                          15
Section 6751 must be construed under the Code, it does not swallow Section 72(t).

Petitioner is liable for the Exaction.

                                   CONCLUSION

      We have considered Petitioner’s remaining arguments on appeal and

conclude that they are without merit. We thus AFFIRM the judgment of the Tax

Court.




                                         16